Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 6/14/2019.  Accordingly, claims 1- 20 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9- 20—and in particular independent claims 9 and 17--are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.   The claims are drawn to a “computer readable medium”.  The specification is silent regarding the meaning of this term.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP § 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter).  
As per claims 10-16 and 18- 20 they all depend from claims 9 and 17 and are therefore rejected for having the same deficiencies as presented above with respect to claims 9 & 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 -20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 10605606 B2).
Ma discloses: 
1: A computer-implemented method for generating map features, the method comprising:
receiving, by a processing device, aerial image data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "Aerial image frame");
receiving, by the processing device, telemetry data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "geo-registered database features along with observations from IMU, GPS and various other sensor data");
performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "Data-fuse matched features"); and
controlling, by the processing system, a vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "navigate vehicle based on matched features").  
2: wherein performing the data fusion further comprises receiving geolocations of a start of a road and an end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & existing map databases, corrected navigation solution").  
3: wherein performing the data fusion further comprises extracting nodes, from a navigation map, along the road between the start of the road and the end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "aerial image segmented into 5X5 grid partition, global map and map database").  
4: wherein performing the data fusion further comprises performing image processing analysis to detect the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "aerial image segmented into 5X5 grid partition, classifying grid into featureless and feature-rich sections").  
5: wherein performing the data fusion further comprises converting the map features to a coordinate format (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map and map database associated with spatial coordinates").  
6: wherein performing the data fusion further comprises performing post-processing on the map features to refine the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map and map database and updating database/navigation solution").  
7: wherein the map features include at least one of a lane width, a curvature, a heading, a lane marking, a lane width, a road edge, a stop bar, or a pedestrian cross-walk (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map & map database and navigate vehicle based on matched features").  
8: further comprising updating a map having the map features based at least in part on ground survey data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10 "global map and map database and updating database/navigation solution").
9. A system in a vehicle comprising: a memory comprising computer readable instructions; and a processing device for executing the computer readable instructions for performing a method for generating map features, the method comprising: receiving, by the processing device, aerial image data; receiving, by the processing device, telemetry data; performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features; and controlling, by the processing system, the vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
10: wherein performing the data fusion further comprises receiving geolocations of a start of a road and an end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
11: wherein performing the data fusion further comprises extracting nodes, from a navigation map, along the road between the start of the road and the end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
12: wherein performing the data fusion further comprises performing image processing analysis to detect the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
13: wherein performing the data fusion further comprises converting the map features to a coordinate format (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
14: wherein performing the data fusion further comprises performing post-processing on the map features to refine the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
15: wherein the map features include at least one of a lane width, a curvature, a heading, a lane marking, a lane width, a road edge, a stop bar, or a pedestrian cross-walk (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
16: wherein the method further comprises updating a map having the map features based at least in part on ground survey data (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
17: A computer program product comprising: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform a method for generating map features, the method comprising: receiving, by the processing device, aerial image data; receiving, by the processing device, telemetry data; performing, by the processing device, data fusion on the aerial image data and the telemetry data to generate map features; and controlling, by the processing system, a vehicle based at least in part on the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
18: wherein performing the data fusion further comprises receiving geolocations of a start of a road and an end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
19: wherein performing the data fusion further comprises extracting nodes, from a navigation map, along the road between the start of the road and the end of the road (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
20: wherein performing the data fusion further comprises performing image processing analysis to detect the map features (see Ma at least fig. 1- 10 and in particular fig. 1-2 & 8-10).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



	
	/MACEEH ANWARI/              Primary Examiner, Art Unit 3663